 1

 2                                                                  JS -6
 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9      FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11                                                Case No.: CV 18-1828-GW-ASx
     WHITTAKER CORPORATION
12

13       Plaintiff,                               ORDER DISMISSING ENTIRE
                                                  ACTION WITH PREJUDICE AND
14       v.                                       WITHOUT COSTS
15
     PACIFIC INDEMNITY COMPANY and
16   INSURANCE COMPANY OF THE                     Complaint served: March 6, 2018
17   STATE OF PENNSYLVANIA
18       Defendants
19

20

21

22

23

24

25

26

27

28


                        [PROPOSED] ORDER DISMISSING ENTIRE ACTION
 1         Having considered the parties’ stipulation for the dismissal of the entire action with
 2   prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
 3         IT IS HERE BY ORDERED
 4         1. The Complaint of Plaintiff is hereby dismissed with prejudice; and
 5         2. Each party shall bear its own attorneys’ fees, costs, and expenses.
 6         IT IS SO ORDERED.
 7

 8   Dated: January 30, 2019                        By:
                                                           HON. GEORGE H. WU
 9                                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                                 [PROPOSED] ORDER DISMISSING ENTIRE ACTION
